Case 3:19-cv-00941-CWR-FKB Document 16 Filed 01/22/20 Page 1 of 2

AO 440 (Rev 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Mississippi

ALYSSON MILLS, INHER CAPACITY AS
RECEIVER FOR ARTHUR LAMAR ADAMS AND
MADISON TIMBER PROPERTIES, LLC

Plaintiff(s)

Vv. Civil Action No. 3:19-cv-941-CWR-FKB

TRUSTMARK NATIONAL BANK; BENNIE BUTTS;
JUD WATKINS; SOUTHERN BANCORP BANK; and
RIVERHILLS BANK

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Southern Bancorp Bank
Registered Agent
Joseph J. Ricotta
1888 Main Street
Madison, MS 39110

or wherever he may be found

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: _Lilli Evans Bass, Esquire

Brown Bass & Jeter, PLLC
P.O. Box 22969
Jackson, Mississippi 39225

If you fail to respond, judgment by default will be entered against you for the relief demanded i
You also must file your answer or motion with the court.

         
 

 
   
 

 

 
 

ARTHUR JOHNSTON xe

CLERK OF COURT Ne
S

te

  
 

A
-_
ag,
7

JAN 17 2020

  

Date:

  
 
    
   
 

  

Signature of Clerk ot > men oy
' Oy Cayg gg th! S
STRict oF

ae

  
 
  
Case 3:19-cv-00941-CWR-FKB Document 16 Filed 01/22/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:19-cv-941-CWR-FKB

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, ifany) Sovfbern B34 ato B2. £- Js paehk KA. 44
was received by me on (date) / 21/22

wt personally served the summons on the individual at (place) /&&SF Jhbcan St Mead sa SWO
On (date) 1[21/4o : or

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address: or

WZ) | served the summons on (name of individual) IO, ‘Seph Le oH. , who is
designated by law to accept service of process on behalf of (name of organization) Sous va kahto ao Bak

on (date) tf2t te ; or
© I returned the summons unexecuted because ; or
0 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

1 declare under penalty of perjury that this information is true.

Date: i/2 [te

 

(wed Langh rt VZEPY finer

Prigfed name and title

Server's address

Additional information regarding attempted service, etc:
